Exhibit 10.40
EXECUTION COPY
AMENDMENT NO. 5
TO
RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT (this
“Amendment”), dated as of December 21, 2009, is entered into among HBI
RECEIVABLES LLC, as seller (“Seller”), HANESBRANDS INC., in its capacity as
servicer (in such capacity, the “Servicer”), the Committed Purchasers party
hereto, the Conduit Purchasers party hereto, the Managing Agents party hereto,
and HSBC SECURITIES (USA) INC. (“HSBC”), as assignee of JPMORGAN CHASE BANK,
N.A., as agent (in such capacity, the “Agent”). Capitalized terms used herein
without definition shall have the meanings ascribed thereto in the “Purchase
Agreement” referred to below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Receivables Purchase Agreement
dated as of November 27, 2007 among Seller, Servicer, the Committed Purchasers,
the Conduit Purchasers, the Managing Agents and the Agent (as amended prior to
the date hereof and as the same may be further amended, restated, supplemented
or modified from time to time, the “Purchase Agreement”).
          B. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to amend certain
provisions of the Purchase Agreement upon the terms and conditions set forth
herein.
     SECTION 1. Amendment. Subject to the satisfaction of the conditions
precedent set forth in Section 4 hereof, the parties hereto hereby agree to
amend the Purchase Agreement as follows:
     (a) Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Dilution Reserve Floor” in its entirety and replace it with the
following:
     “Dilution Reserve Floor” means 23.0%.
     (b) Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Excluded Receivable” in its entirety and replace it with the
following:
     “Excluded Receivable” means (i) any account receivable arising in
connection with the sale of goods by the business operations of HBI which were
the business operations of National Textiles, L.L.C. prior to the merger of
National Textiles, L.L.C. into HBI, and which account receivable is identified
on Seller’s and Servicer’s systems, books and records in the manner specified by
Seller pursuant to Section 7.1(m), (ii) at all times on and after the Additional
Obligor Exclusion Date, any account receivable for which the Obligor is the
Additional Excluded Obligor or any of its affiliates, and (iii) at all times on
and
*PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST

 



--------------------------------------------------------------------------------



 



after the Wal-Mart Exclusion Date, any present or future account receivable for
which the Obligor is Wal-Mart Stores, Inc. or any of its affiliates.
     (c) Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Facility Termination Date” in its entirety and replace it with
the following:
     “Facility Termination Date” means the earliest to occur of (i) December 20,
2010 and (ii) the Amortization Date.
     (d) Exhibit I to the Purchase Agreement is hereby amended to add the
following definitions of “Additional Excluded Obligor”, “Additional Obligor
Exclusion Date” and “Wal-Mart Exclusion Date”, in proper alphabetical order:
     “Additional Excluded Obligor” means the single Obligor specified in the
notice delivered in connection with the Additional Obligor Exclusion Date . For
the avoidance of doubt, Seller may designate only a single entity as an
Additional Excluded Obligor during the term of this Agreement.
     “Additional Obligor Exclusion Date” means the date designated as the
“Additional Obligor Exclusion Date” in a notice from Seller to the Agent and
each Managing Agent, which notice is delivered at least three (3) Business Days
prior to such designated date, and which shall specify the name of the
Additional Excluded Obligor. For the avoidance of doubt, Seller may designate
only a single Additional Obligor Exclusion Date during the term of this
Agreement.
     “Wal-Mart Exclusion Date” means December 21, 2009.
     (e) The Purchase Agreement is hereby amended to delete Schedule C in its
entirety and replace it with the new Schedule C attached hereto as Attachment 1.
     SECTION 2. Consent to Transfers; Weekly Report Delivery Date.
     (a) Consent to Transfers. The Agent, the Managing Agents and the Purchasers
hereby consent to the sale by the Seller to the Originator (x) on the Additional
Obligor Exclusion Date, of the Receivables for which the Obligor is the
Additional Excluded Obligor or any of its affiliates and (y) on the Wal-Mart
Exclusion Date, of the Receivables for which the Obligor is Wal-Mart Stores,
Inc. or any of its affiliates; provided that: (i) in each case such sale will be
governed by a Bill of Sale substantially in the form of Exhibit I attached
hereto, (ii) the sale shall be on arm’s-length terms and Seller shall receive
fair value for such Receivables sold by it, and (iii) such consent is
conditioned upon each of the following statements being true and correct as of,
and after giving effect to such sale on, the Additional Obligor Exclusion Date
and the Wal-Mart Exclusion Date, as applicable:
     (A) each of the representations and warranties set forth in the Purchase
Agreement is true and correct,

2



--------------------------------------------------------------------------------



 



     (B) no Amortization Event or Potential Amortization Event has occurred and
is continuing, and
     (C) the Purchaser Interests do not exceed 100%.
     (b) Weekly Report Delivery Date. The parties hereto agree that the Weekly
Report required to be delivered on January 6, 2010 pursuant to Section 8.5 of
the Purchase Agreement shall be delivered on January 7, 2010 instead.
     SECTION 3. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
     (a) It has all necessary corporate or company power and authority to
execute and deliver this Amendment and to perform its obligations under the
Purchase Agreement as amended hereby, the execution and delivery of this
Amendment and the performance of its obligations under the Purchase Agreement as
amended hereby has been duly authorized by all necessary corporate or company
action on its part and this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     (b) On the date hereof, before and after giving effect to this Amendment,
(i) no Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) the aggregate Purchaser Interests do not exceed 100%.
     SECTION 4. Conditions Precedent. This Amendment shall become effective on
the first Business Day (the “Effective Date”) on which the Agent or its counsel
has received (i) five (5) counterpart signature pages to this Amendment executed
by each of the parties hereto and (ii) five (5) counterpart signature pages to
the Fee Letter dated as of the date hereof among the Agent, the Managing Agents
and the Seller, executed by each of the parties thereto.
     SECTION 5. Reference to and Effect on the Transaction Documents.
     (a) Upon the effectiveness of this Amendment, (i) each reference in the
Purchase Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other document, instrument or agreement executed and/or delivered in
connection therewith, shall mean and be a reference to the Purchase Agreement as
amended or otherwise modified hereby.
     (b) Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in

3



--------------------------------------------------------------------------------



 



connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, any Managing
Agent or any Purchaser under the Purchase Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.
     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
     SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
     SECTION 8. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
     SECTION 9. Fees and Expenses. Seller hereby confirms its agreement to pay
on demand all reasonable costs and expenses of the Agent, the Managing Agents or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Agent, Managing
Agents or Purchasers with respect thereto.
[Remainder of Page Deliberately Left Blank]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

            HBI RECEIVABLES LLC
      By:   /s/ Richard D. Moss         Name:   Richard D. Moss        Title:  
President and Chief Executive Officer
        HANESBRANDS INC., as Servicer
      By:   /s/ Richard D. Moss         Name:   Richard D. Moss        Title:  
Senior Vice President and
Treasurer     

Signature Page
to
Amendment No. 5 to RPA

 



--------------------------------------------------------------------------------



 



            BRYANT PARK FUNDING LLC, as a Conduit
Purchaser
      By:   /s/ Damian A. Perez         Name:   Damian A. Perez        Title:  
Vice President        HSBC SECURITIES (USA) Inc., as a Managing Agent
and Agent
      By:   /s/ Suzanna Baird         Name:   Suzanna Baird        Title:   Vice
President        HSBC BANK USA, NATIONAL ASSOCIATION, as a
Committed Purchaser
      By:   /s/ Alan Vitulich         Name:   Alan Vitulich        Title:   Vice
President     

Signature Page
to
Amendment No. 5 to RPA

 



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC, as a Conduit
Purchaser
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President        PNC BANK, N.A., as a Committed Purchaser and as a
Managing Agent
      By:   /s/ William P. Falcon         Name:   William P. Falcon       
Title:   Vice President     

Signature Page
to
Amendment No. 5 to RPA

 



--------------------------------------------------------------------------------



 



Attachment 1 to Amendment No. 5 to Receivables Purchase Agreement
SCHEDULE C
SPECIAL CONCENTRATION PERCENTAGES

      Obligor Name   Special Concentration Percentage
 
   
[****]
  [****]%
[****]
  [****]%
[****]
  [****]%
[****]
  [****]%
[****]
  [****]%
[****]
  [****]%

 

****   Omitted pursuant to a confidential treatment request

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Bill of Sale
[Attached]

 



--------------------------------------------------------------------------------



 



Form of Bill of Sale and Assignment
     The undersigned HBI Receivables LLC, a limited liability company organized
under the laws of the State of Delaware (“Assignor”), on and as of [date],
hereby absolutely sells, transfers, assigns, sets-over, quitclaims and conveys
to Hanesbrands Inc., a corporation organized under the laws of Maryland
(“Assignee”), without recourse and without representations or warranties of any
type, kind, character or nature, express or implied, all of Assignor’s right,
title and interest in and to each of the Receivables identified in the Schedule
attached hereto, the Collections with respect thereto and the other Related
Security and respect thereto (as each are defined in the Receivables Sale
Agreement, dated as of November 27, 2007, between the Assignee and the Assignor,
as amended, restated, supplemented or modified from time to time, the
“Receivables Sale Agreement”) (the “Transferred Property”). Such Receivables
have an aggregate face amount of $[____________]. The Assignee shall pay the
Assignor a purchase price of $[____________] (“Purchase Price”) for such
Transferred Property. A portion of the Purchase Price may be paid through a
reduction in the outstanding principal amount of the Subordinated Note (as
defined in the Receivables Sale Agreement). Each of the Assignor and Assignee
agree that the Purchase Price constitutes a good faith estimate of the amount of
the Transferred Property as of [date], and that after [such date], upon a final
determination of the amount of the Transferred Property sold hereunder by the
Assignor to Assignee, the Assignor and Assignee shall reconcile any overpayment
or underpayment hereunder as between themselves.
     It is the intention of the Assignor and the Assignee that the transfer and
assignment of Transferred Property contemplated by this Bill of Sale and
Assignment shall constitute a sale of such Transferred Property from the
Assignor to the Assignee and the beneficial interest in and title to such
Transferred Property shall not be part of the Assignor’s estate in the event of
the filing of a bankruptcy petition by or against the Assignor under any
bankruptcy law.
     This Bill of Sale and Assignment shall be binding upon and inure to the
benefit of each of the respective successors and assigns of the Assignor and the
Assignee.
     THIS BILL OF SALE AND ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
*      *      *      *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale and
Assignment to be duly executed as of the day and year first above written.

         
 
  ASSIGNOR:
HBI RECEIVABLES LLC
 
       
 
  By:    
 
       
 
  Name:
Title:    
 
       
 
       
 
  ASSIGNEE:
HANESBRANDS INC.
 
       
 
  By:    
 
       
 
  Name:
Title:    

 



--------------------------------------------------------------------------------



 



RECEIVABLES SCHEDULE
Receivables for which the Obligor is [Wal-Mart Stores, Inc.] [Additional
Excluded Obligor] or
any of its affiliates

 